Name: 84/21/EEC: Commission Decision of 21 December 1983 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: 1984-01-25

 Avis juridique important|31984D002184/21/EEC: Commission Decision of 21 December 1983 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 020 , 25/01/1984 P. 0017 - 0017*****COMMISSION DECISION of 21 December 1983 authorizing the United Kingdom to extend intra-Community surveillance in respect of imports of bananas originating in certain third countries and put into free circulation in the other Member States (Only the English text is authentic) (84/21/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 115 thereof, Whereas the Commission, by Decision 80/776/EEC (1), as amended by Decision 80/920/EEC (2), authorized the United Kingdom to introduce intra-Community surveillance in respect of imports of bananas falling within subheading 08.01 B of the Common Customs Tariff, originating in certain third countries other than ACP States (3) and put into free circulation in the other Member States; Whereas the Commission, by Decision 82/939/EEC of 22 December 1982 (4), extended the abovementioned surveillance to 31 December 1983; Whereas on 29 November 1983 the Government of the United Kingdom submitted a request to the Commission for authorization to maintain such surveillance until 31 December 1984; Whereas the circumstances which led the Commission to adopt Decision 80/776/EEC persist, namely: the need to ensure the effectiveness of the commercial policy measures which the United Kingdom has to implement in respect of imports of bananas originating in certain third countries other than ACP States in order to fulfill the requirements of Protocol 4 to the LomÃ © Convention, HAS ADOPTED THIS DECISION: Article 1 The period of validity of the Decision 80/776/EEC, as amended by Decision 80/920/EEC is hereby extended to 31 December 1984. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 21 December 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 224, 27. 8. 1980, p. 15. (2) OJ No L 261, 4. 10. 1980, p. 19. (3) Bolivia, Canada, Colombia, Costa Rica, Cuba, El Salvador, Ecuador, United States, Guatemala, Nicaragua, Panama, Philippines, Dominican Republic, Venezuela, Honduras, Haiti, Mexico. (4) OJ No L 383, 31. 12. 1982, p. 15.